         Case 8:17-cv-02186-TPB-SPF Document 74 Filed 05/22/19 Page 1 of 1 PageID 664
                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                          TAMPA DIVISION

                                          CLERK'S MINUTES

CASE NO.:          8:17-cv-2186-T-17SPF               DATE:                  May 22, 2019
HONORABLE CHRISTOPHER P. TUITE                        INTERPRETER:           N/A
                                                      LANGUAGE:
IN RE:
                                                      PLAINTIFF’S COUNSEL
HEALTH INSURANCE INNOVATIONS                          Ramzi Abadou
SECURITIES LITIGATION
                                                      David George
                                                      Layne Gobeille
                                                      DEFENSE COUNSEL
                                                      Michael Matthews
                                                      Lauren Valiente
                                                      Janis Rosenthal
                                                      Laura Markovich
COURT REPORTER:          PARTIALLY RECORDED           DEPUTY CLERK:          Lisa Bingham
TIME:     9:05 a.m. – 11:38 a.m.   TOTAL: 4/07        COURTROOM:             12B
         12:15 p.m. – 1:49 p.m.


PROCEEDINGS:       MEDIATION CONFERENCE


NOTE: Only the beginning and end of the conference was recorded digitally.

The Court conducts a mediation conference.

The parties have reached an impasse.
